Citation Nr: 1133941
Decision Date: 09/12/11	Archive Date: 12/06/11

DOCKET NO. 04-28 450	)        DATE SEP 12 2011

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 percent for lumbosacral strain.

2. Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to the service-connected for lumbosacral strain.

3. Entitlement to service connection for bowel dysfunction, to include as secondary to the service-connected for lumbosacral strain.

4. Entitlement to service connection for bladder dysfunction, to include as secondary to the service-connected for lumbosacral strain.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).
 
REPRESENTATION 

Veteran represented by:      The American Legion

ATTORNEY FOR THE BOARD 

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs' (VA), Regional Office (RO), in Philadelphia, Pennsylvania. Jurisdiction of this appeal is currently with the RO located in St. Petersburg, Florida.

This appeal was previously before the Board in October 2007 and February 2010 at which time it was remanded for additional development. The development has been completed, and the case has now been returned to the Board for appellate disposition.

The Board notes that in several correspondences throughout her appeal, the Veteran has raised the issue of entitlement to a TDIU. In the February 2010 Remand, the Board referred this claim to the RO for further action. No action was taken on the claim. However, instead of referring the TDIU claim back to the RO again, the Board will instead assume jurisdiction over this claim consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

-2-

The issues of: (1) entitlement to service connection for fibromyalgia, to include as secondary to the Veteran's service-connected disabilities; (2) entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), and to include as secondary to the Veteran's service-connected disabilities; (3) entitlement to service connection for osteoporosis, to include as secondary to her service-connected disabilities; (4) entitlement to service connection for reproductive problems and loss of sexual organs, and (5) entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.30 (2010) due to the need for convalescence based on the Veteran's September 2007 surgery for her service-connected lumbosacral strain, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of: (1) entitlement to service connection for bowel dysfunction, to include as secondary to the service-connected for lumbosacral strain; (2) entitlement to service connection for bladder dysfunction, to include as secondary to the service-connected for lumbosacral strain; and, (3) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. From February 5, 2003, to September 25, 2003, the Veteran is in receipt of the maximum schedular disability rating of 40 percent under the regulations in effect during this time period for her lumbosacral strain.

2. Since September 26, 2003, the Veteran's thoracolumbar spine has not been anklyosed.

3. Throughout the appeal, the Veteran's low back disability has not resulted in an incapacitating episode that has required bed rest prescribed by a physician.

-3-

4. Throughout the appeal, the Veteran's lumbosacral strain is additionally manifested by mild sciatica and radiculopathy into her left lower extremity.

5. Throughout the appeal, the Veteran's lumbosacral strain is additionally manifested by mild sciatica and radiculopathy into her right lower extremity.

CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 40 percent for lumbosacral strain are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.25, 4.71a, Diagnostic Codes 5292, 5293, 5295, 5243 (2010).

2. The criteria for an initial separate 10 percent disability rating for incomplete paralysis of the sciatic nerve in the left lower extremity are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).

3.	The criteria for an initial separate 10 percent disability rating for incomplete paralysis of the sciatic nerve in the right lower extremity are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her or her representative, if any, of any

-4-

information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim: (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006): Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Letters from the RO dated in March 2003, November 2003, and October 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf. The March 2003 letter was provided before the initial RO adjudication of the claim in the July 2003 rating decision.

The October 2007 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should her claim be granted, pursuant to Dingess v. Nicholson^ 19 Vet. App. 473 (2006). This letter was not provided before the initial RO adjudication of her claim. However, after she was provided the letter she was given a full opportunity to submit evidence, and her claim was subsequently readjudicated. She has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred. Any notice defect in this case was harmless error. The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence. The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices. For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

- 5 -

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that ail evidence necessary for equitable resolution of the issue has been obtained. Her service treatment records and post-service treatment records have been obtained. In February 2010. the Board remanded this appeal, in pertinent part, for the AMC to make another attempt to obtain the private treatment records from the Jacksonville Health and Rehabilitation Center. The AMC sent the facility another letter requesting the records in August 2010. No response was received, so the AMC sent the Veteran a letter notifying her of this fact in October 2010. Therefore, the Board does not have notice of any additional relevant evidence that is available but has not been obtained. She has been afforded VA examinations. For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of

-6-

disability present. 38 C.F.R. § 4.2 (2010); Peyton v. Derwinski. 1 Vet. App. 282 (1991). While the Veteran's entire history is reviewed when assigning a disability rating. 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown. 1 Vet. App. 55 (1994). However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as 'moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2010). Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran s claim for service connection was filed on February 5, 2003. While the Veteran's appeal was pending, the criteria for rating diseases and injuries of the

-7-

spine changed, effective September 26, 2003. 66 Fed. Reg. 51.454-58 (Aug. 27, 2003) as corrected 69 Fed. Reg. 32. 449 (2004) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2010)).

In this regard, the Board notes that VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran. In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation, if the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change. The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to fie regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change. As such, VA must consider the claim pursuant to the former and revised regulations during the course of this appeal. See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461. 467 (1997).

The RO addressed the old set of amendments in the May 2004 Statement of the Case. The AMC addressed the new set of amendments in the June 2009 and April 2011 Supplemental Statement of the Case. Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran. Bernard v. Brown. 4 Vet. App. 384, 392-94 (1993).

The Veteran is currently in receipt of a 40 percent disability rating under 38 C.F.R. § 4.71a. Diagnostic Codes 5292 and 5295, for her lumbosacral strain. Under Diagnostic Code 5292 and Diagnostic Code 5295, the Veteran is in receipt of the maximum schedular rating of 40 percent allowed under these codes. 38 C.F.R. § 4.71a (in effect prior to September 26, 2003).

The Board notes that the August 2010 VA examiner diagnosed the Veteran with intervertebral disc syndrome based on X-ray findings. Diagnostic Code 5293 (the regulation in effect prior to September 26, 2003) provided that intervertebral disc syndrome (preoperative or postoperatively) was to be rated either on the total

-8-

duration of incapacitating episodes over the preceding 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating. Diagnostic Code 5293 provided a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months. A 60 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the preceding 12 months. 38 C.F.R. § 4.71a.

Notes following Diagnostic Code 5293 provided guidance in rating intervertebral disc syndrome. Note (1) provided that, for purposes of ratings under Diagnostic Code 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so. Note (2) provided that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. Note (3) provided that, if intervertebral disc syndrome was present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment. 38 C.F.R. § 4.71a.

There have been no documentations by the VA examiners of incapacitating episodes requiring bedrest prescribed by a physician in order to warrant granting the Veteran a higher rating under Diagnostic Code 5293. The treatment records do not provide contrary results. There is no medical evidence of record in the claims file indicating that a physician has prescribed bedrest for the Veteran due to an incapacitating episode. Therefore, the Veteran is not entitled to a higher 60-percent rating under Diagnostic Code 5293 for her lumbosacral strain. 38 C.F.R. § 4.71a.

-9-

The Board has also considered the application of other diagnostic criteria under the earliest version of the rating schedule to determine whether a rating in excess of 40 percent is possible, but finds that the other codes are not applicable. Specifically, Diagnostic Code 5285 is not applicable because there is no evidence of a vertebral fracture in the medical record. Diagnostic Code 5286 does not apply to the Veteran's claim because the measurements of the Veteran's ranges of motion listed in the medical evidence of record do not support the existence of ankylosis of the entire spine. Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY. 31st Ed., page 94(2007). Diagnostic Codes 5287 and 5288 do not apply because they pertain to portions of the spine not currently on appeal. Diagnostic Code 5289 does not apply because the measurements of the Veteran's lumbar range of motion do not support the existence of ankylosis of the lumbar spine and no ankylosis was found. Diagnostic Codes 5290 and 5291 pertain to portions of the spine not currently on appeal. Diagnostic Code 5294 provided that ratings for sacro-iliac injury and weakness were to be rated under the Diagnostic Code 5295 criteria, which have been previously discussed above. 38 C.F.R. § 4.71a (in effect prior to September 26, 2003).

For all of these reasons, the version of the regulation schedule in effect prior to September 26, 2003, cannot provide the basis for an increased rating for the Veteran's lumbosacral strain. 38 C.F.R. § 4.71a.

Applying the new regulations, Diagnostic Code 5243 provides that intervertebral disc syndrome is to be raced either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2010). 38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating for forward flexion of the thoracolumbar spine 30 degrees or less: or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent

- 10-

disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a.

Here, none of the criteria required for a higher 50 percent disability rating under The General Rating Formula for Diseases and Injuries of the Spine were diagnosed or objectively noted. Specifically, at all of the VA examinations and in the treatment notes or record, the Veteran's thoracolumbar spine was not ankloysed. Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY. 31st Ed., page 94 (2007). The Veteran had ranges of motion (albeit, limited) in all directions of her lumbar spine; thus, by definition, the Veteran's spine is not ankloysed. Therefore, the Board finds that the overall evidence does not meet or approximate the criteria for a disability rating in excess of 40 percent for the lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months. A 60 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed vest prescribed by a physician and treatment by a physician. 38 C.F.R. §4.71a.

There have been no documentations by the VA examiners of incapacitating episodes requiring bedrest prescribed by a physician in order to warrant granting the Veteran a higher rating under The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. The treatment records do not provide contrary results. There is no medical evidence of record in the claims file indicating that a physician has prescribed bedrest for the Veteran due to an incapacitating episode.

- 11 -

Therefore, the Veteran is not entitled to a higher 60 percent rating under this formula for her lumbosacral strain. 38 C.F.R. § 4.71a. Diagnostic Code 5243.

In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain. The VA examiners reported that the Veteran's ranges of motion were limited by pain. However, even when considering the Veteran's pain, she does not meet the criteria for the next higher rating based on limitation of motion. Accordingly, the Board finds that the current disability rating assigned adequately compensates the Veteran for the level of impairment caused by her back disability.

The Veteran's remaining neurologic manifestations are discussed in the decision and remand below.

The Board has considered the Veteran's subjective contentions, but finds these are outweighed by the remainder of the objective medical record. Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by her current 40 percent disability rating. For all of these reasons, the Veteran's claim must be denied.

The medical evidence of record, combined with the Veteran's lay statements, establishes that her lumbosacral strain is productive of sciatic neuropathy in the bilateral lower extremities.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. Under 38 C.F.R. $ 4.124a, a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term incomplete paralysis" indicates a degree of lost or impaired

- 12-

function substantially less than the type of picture tor complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve. Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild. moderate or moderately severe in degree, respectively. A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Applying these criteria to the facts of this case, the Board finds that the Veteran has mild incomplete paralysis of the left and right sciatic nerves, which warrants a separate 10 percent  rating for each lower extremity. Initially, the Board notes that there is some disagreement over whether the Veteran has a current diagnosis of bilateral radiculopathy. The August 2010 VA examiner determined that the Veteran does not have a current diagnosis of radiculopathy. However, VA treatment records dated in October 2003 and August 2004 diagnose the Veteran with lumbar radiculopathy.   The June 2003 VA examiner determined that the Veteran had evidence of "meralgia paresthetica." Additionally, the June 2009 VA examiner diagnosed the Veteran with "lumbar strain with residuals." Further, throughout the appeal, the Veteran has consistently reported numbness, pain, and weakness radiating from her lumbar spine to her bilateral extremities. The Veteran has also reported these complaints to her treating physicians, as documented in the treatment

- 13 -
notes of records. The Board finds the Veteran's lay assertions to be competent and credible, since they are supported by the medical evidence of record. See Davidson v. Shinseki. 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson. 492 F.3d 1372 (Fed. Cir. 2007).   Therefore, giving the Veteran the benefit of the doubt, the Board finds that the Veteran does have radiculopathy of the bilateral extremities due to her lumbosacral strain.   Therefore, resolving all reasonable doubt in her favor, the Board finds that the evidence warrants a separate 10 percent disability rating for each lower extremity under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

However, the Veteran is not entitled to a higher 20 percent rating for the bilateral lower extremities under Diagnostic Code 8520 since the evidence of record does not establish that her incomplete paralysis of the sciatic nerves is moderate in each extremity. Indeed, at the November 2006, June 2009, and August 2010 VA compensation examinations, the Veteran's neurological and sensory examinations were normal.   The treatment notes of record do not provide contrary results. The Board has considered the Veteran's subjective contentions, but finds these are outweighed by the remainder of the objective medical record. Therefore, the Veteran's incomplete paralysis of the sciatic nerve is best rated as mild in her bilateral lower extremities. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

When, as here, there is this reasonable doubt, this doubt is resolved in the Veteran's favor and her claims granted. See 38 C.F.R. § 4.3; Ashley v. Brown. 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue).

(CONTINUED ON THE NEXT PAGE)

- 14-

ORDER

An initial disability rating in excess of 40 percent for the lumbosacral strain is denied.

A separate disability rating of 10 percent for mild paralysis of the sciatic nerve of the left lower extremity, associated with the lumbosacral strain, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate disability rating of 10 percent for mild paralysis of the sciatic nerve of the right lower extremity, associated with the lumbosacral strain, is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

Inasmuch as the Board regrets the additional delay, a remand is required before the remaining claims can be properly adjudicated.

Bowel and Bladder Claims

First, the Veteran has not been provided with a proper duty-to-assist notice letter for these service connection claims, to include the issue of secondary service connection. The Veteran must be provided with this requisite notice. 38 U.S.C.A. § 5103(a): 38 C.F.R. § 3.159: see Dingess, 19 Vet. App. at 473.

Second, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of any bladder and bowel dysfunction. In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of  record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder: and, (2)

- 15-

indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.

During the appeal period, the Veteran was provided with VA examinations in June 2003, November 2006, June 2009, and August 2010. The June 2003 VA examination record noted that the Veteran "denies bowel or bladder incontinence." The November 2006 VA examination report did not discuss bowel or bladder impairment.   The June 2009 VA examination report noted that the Veteran "denies any bowel or bladder incontinence." In the medical history section of the August 2010 VA examination, it was noted that there was no history of urinary incontinence or focal incontinence. All of these VA examinations did not reflect urinary or bowel symptoms; therefore, no medical opinion was provided as to whether any such symptoms were "due to" the Veteran's lumbosacral strain or were of any other etiology. However, a review of VA treatment records reflects potentially favorable evidence of bladder symptoms prior to September 2007. See e.g. October 2003 VA treatment record ("worsening pain in low back which radiates down R leg as well as urinary incontinence") and September 2007 VA preoperative history and physical for L4-5 cyst resection and diskectomy ([h]as had bowel and bladder incontinence for 7-10 years"). No medical opinions as to the etiology of these symptoms were provided in the VA treatment reports.

Due to the conflicting medical evidence, a remand is thus required in order to afford the Veteran a VA examination to determine the nature and etiology of any bowel and bladder dysfunction. She has never been afforded a VA medical nexus opinion for these specific claims. An examination is required to determine whether the Veteran currently has, or has previously had, these disorders, and if so, whether these disorders are related to her active military service, to include her service-connected lumbosacral strain. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

- 16-

TDIU Claim

First, the Veteran has not been provided with a proper duty-to-assist notice letter for a TDIU claim.  The Veteran must be provided with this requisite notice. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess, 19 Vet. App. at 473.

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Gainesville. Florida, are dated from May 2009. All pertinent records since this date should be obtained and added to the claims file.

Finally, a remand is required in order to afford the Veteran a VA examination to determine whether her service-connected disabilities currently preclude her from performing substantially gainful employment. Throughout her appeal, the Veteran has asserted that she is currently unemployed due to her service-connected disabilities. A VA examination in this regard has not yet been afforded to the Veteran. In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC shall send the Veteran a duty-to-assist
notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R.
§ 3.159(b), that includes, but is not limited to, an
examination as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU. Additionally, this letter should advise her of the elements of a disability rating and an effective date. Dingess, 19 Vet App. at 473

2.	The RO/AMC shall send the Veteran a duty-to-assist
notice persuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R.

- 17-

§ 3.159(b), that includes, but is not limited ro. an explanation  as to what information or evidence is needed to substantiate claims of entitlement to service connection for bowel dysfunction and bladder dysfunction, to include as secondary to the Veteran's service-connected for lumbosacral strain. Additionally, this letter should advise her or me elements of a disability rating and an effective date. Dingess, 19 Vet. App. at 473.

3.   The RO/AMC shall obtain all pertinent VA outpatient treatment records from the Gainesville, Florida, VAMC since May 2009 that have not been secured for inclusion in the record.

Additionally, the RO/AMC shall ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4. The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any bowel and bladder dysfunction associated with his service-connected lumbosacral strain. The claims file and a copy of this Remand must be provided to the examiner for review. The examiner must state in the examination report that the claims file has been reviewed. All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail. The examiner must express an opinion addressing the following questions:

- 18-

(1) Whether it is at least as likely as not that the Veteran currently has bladder dysfunction?

(2) Whether it is at least as likely as not that the Veteran currently has bowel dysfunction?

(3) Whether it is at least as likely as not that the Veteran previously had bladder dysfunction?

(4) Whether it is at least as likely as not that the Veteran previously had bowel dysfunction?

(5) Whether it is at least as likely as not that any past or present bladder dysfunction is causally elated to her active period of active service?

(6) Whether it is at least as likely as not that any past or present bowel dysfunction is causally related to her period of active service?

(7) Whether it is at least as likely as not that any
past or present bladder dysfunction is due to her service-connected lumbosacral strain?

(8) Whether it is at least as likely as not that any past or present bowel dysfunction is due to her service-connected lumbosacral strain?

(9) Whether it is at least as likely as not that any past or present bladder dysfunction is permanently aggravated by her service-connected lumbosacral strain?

- 19-

(10) Whether it is at least as likely as not that any past or present bowel dysfunction is permanently aggravated by her service-connected lumbosacral strain?

In doing so, the examiner must acknowledge the Veteran's competent report as to the onset and continuity of symptomatology. Any opinions expressed must be accompanied by a complete rationale.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes, in other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.   The consequences of her failure to report for a VA examination

- 20 -

may include denial of her claim. 38 C.F.R. §§ 3.158, 3.655 (2010).

5. After adjudicating the Veteran's referred service connection claims (as described in the Introduction), the RO/AMC shall provide a VA examination to the Veteran in order to assist in evaluating the effect of the Veteran's service-connected disabilities on her employability.

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities. The opinion must address whether her service-connected disabilities alone are so disabling as to render her unemployable.  The Veteran's age and the effect of non-service-connected disabilities cannot be factors for consideration in making the determination. However, effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner. All necessary studies and tests shall be conducted.

If the examiner is unable to reach an opinion without resort to speculation, the examiner must identify the information needed to provide the requested opinion, such as relevant testing, a specialist's opinion, or other data

-21 -

needed.   Thereafter, necessary development shall be completed.

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claim. 38 C.F.R. § 3.655 (2010).

6. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claim adjudication.

7. The RO/AMC will then readjudicate the Veteran's claim for entitlement to a TDIU. If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure. The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matters the Board remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes of this remand are to obtain additional information and comply with all due process considerations. No inference should be drawn regarding the final disposition of these claims as a result of these actions.

These claims must be afforded expeditious treatment.   The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States

- 22 -

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 (U.S.C.A. §§ 5109B, 7112 West 2002).

DEMETRIOS G. ORFANOUDIS
Veterans Law Judge, Board of Veterans' Appeals

- 23-


